UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6454



KRIS SARAYN KOLLYNS, a/k/a Kristopher S.
Kollins, a/k/a John Wayne Todd, a/k/a Johnnie
W. Todd,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF MENTAL HEALTH,

                                               Defendant - Appellee,

          and


GEORGE GINTOLI; W. RUSSELL HUGHES; BRENDA E.
YOUNG-RICE,

                                                          Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:04-cv-01599-CMC)


Submitted:   August 22, 2007             Decided:   September 6, 2007


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kris Sarayn Kollyns, Appellant Pro Se.       Andrew Todd Darwin,
HOLCOMBE, BOMAR, GUNN & BRADFORD, PA, Spartanburg, South Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Kris Sarayn Kollyns appeals a district court order and

judgment adopting the magistrate judge’s report and recommendation

and dismissing his complaint that he was being denied access to the

courts. We have reviewed the record and the district court’s order

and affirm for the reasons of the district court.   See Kollyns v.

S.C. Dep’t of Mental Health, No. 8:04-cv-01599 (D.S.C. Mar. 14,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -